Citation Nr: 1742096	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 25, 2013; in excess of 20 percent from April 25, 2013 to August 13, 2016; and in excess of 40 percent thereafter for service-connected vertebral fracture with degenerative disc disease, status post laminectomy and fusion of the thoracolumbar spine.

2.  Entitlement to an initial compensable disability rating for service-connected hypertension.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.
This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in April 2009 by the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on February 2016.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

Since the February 2016 Board hearing, the RO in June 2016, August 2016, and November 2016 rating decisions granted the Veteran the full benefits requested for the issues of entitlement to service connection for a chronic disability of the bilateral knees, a chronic disability of the left elbow, sciatica of the bilateral lower extremities, and erectile dysfunction.  Therefore, these issues are now deemed resolved in full and are no longer under review.

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran testified in his February 2016 Board hearing that he is no longer able to work because of symptomatology associated with his back disability.  He also submitted VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in December 2016, which also alleged that he was unable to work due to his service-connected back disability.  Thus, the record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board. See id.

The issue of entitlement to an increased evaluation for the lumbar spine as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the entire period of appeal, the Veteran's hypertension results in blood pressure that has to be controlled by the continuous use of medication.  However, his blood pressure readings were not shown to be predominately 110 mmHg or more diastolic pressure, or 200 mmHg or more systolic pressure during the period of appeals.

CONCLUSIONS OF LAW

Throughout the period of appeal, the criteria for a 10 percent evaluation, but no higher, for hypertension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection was established for hypertension effective upon the Veteran's separation from service in 2009.  It is rated non-compensably (0 percent) throughout the period on appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Analysis

The Veteran contends that his service-connected hypertension is worse than reflected by his current noncompensable evaluation.  The Veteran testified at his February 2016 Board hearing that he takes a blood pressure reading every day and the readings average 130 mmHg to 140 mmHg (systolic) over 80 mmHg and sometimes in the 90s mmHg (diastolic).

A review of the Veteran's service treatment records show that the Veteran was found during service to have sustained elevated blood pressure readings that supported a diagnosis of hypertension and he was started on medication accordingly.  There was, however, no indication of diastolic readings predominantly at, or in excess of 100, or systolic pressure readings predominantly in excess of 160.

A review of the Veteran's post-service outpatient treatment records reveals that he has been continually treated for hypertension with medication since leaving military service to present.

The Veteran was provided with a VA examination in September 2008.  His blood pressure readings were reported to be: 136/84 mmHg; 134/82 mmHg; and 138/84 mmHg.  The Veteran confirmed that he was still on anti-hypertensive medication.

The Veteran was provided with an additional VA examination in April 2013. The examination findings showed blood pressure readings of 142/78 mmHg, 139/83 mmHg, and 131/84 mmHg.  The examiner noted that the Veteran used Lisinopril for the high blood pressure.  There was no evidence of complications from the hypertension at that time. 

The Veteran was provided with an additional VA examination in August 2016.  On examination, the Veteran reported that he takes medication for control of his blood pressure.  The Veteran showed blood pressure readings of 133/74 mmHg; 122/70 mmHg; and, 126/78 mmHg.  The average reading was 127/70 mmHg.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's hypertension more nearly approximates an evaluation of 10 percent for the entire period of appeal.  The evidence of record shows that the Veteran's hypertension was to such a severity that it has required continuous medication to control it throughout the period of appeal.  Thus, in accordance with the Rating Schedule, a 10 percent evaluation is warranted where there is the requirement for continuous medication for the treatment of hypertension.

However, the Board finds that the Veteran's hypertension does not warrant an evaluation higher than 10 percent throughout the period on appeal.  In order to warrant such, the Veteran's diastolic pressure (the bottom number) would need to be predominantly 110 mmHg or higher or his systolic pressure (the top number) would need to be predominantly 200 mmHg or higher.  

The evidence of record shows the Veteran's diastolic pressure ranged from 70 to 84, and his systolic pressure ranged from 122 to 142.  These readings are well under that required for the next higher evaluation.  Thus, even considering the Veteran's worst readings in isolation, his hypertension still would not warrant higher than a 10 percent evaluation.

The Board further notes that United States Court of Appeals for Veterans Claims (Court) has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria for Diagnostic Code 7101 do not contemplate the effects of medication on hypertension, other than to note the requirement of continuous medication, and so the Board must consider the Veteran's symptoms without medication.  The Veteran's blood pressure, has on occasion trended toward 140/90 mmHg.  However, the evidence does not show long periods without medication such that an evaluation could be based on the non-medicated effects of his blood pressure.  In fact, the Veteran testified to having his blood pressure primarily 130 to 140 over 80 to 90, and requiring medication.  That is what is he has been rated on. 

As such, the Board finds that an evaluation higher than 10 percent is not warranted for the Veteran's hypertension throughout the period of appeal, as the evidence has not shown diastolic blood pressure readings predominately over 110 mmHg or in excess of 200 mmHg, even during periods of exacerbation, during the appeal period.

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

Entitlement to an increased 10 percent evaluation, but no higher, for service-connected hypertension is granted, subject to the laws that govern the payment of monetary benefits.


REMAND

At the outset, the Board notes that additional evidence via private outpatient treatment records showing recent treatment for the Veteran's lumbar spine has been received since the Veteran's last supplemental statement of the case (SSOC). The Veteran received the SSOC in November 2016 and the records reflect treatment that was provided from July 2017 to August 2017, which included treatment for the Veteran's lumbar spine indicating a worsening of his condition since his last August 2016 VA examination.  It appears that the Veteran sent these documents directly to the RO without a waiver of consideration. 

Additionally, the Veteran has provided additional recent statements that the condition of his lumbar spine has worsened since sustaining an injury in which he stepped into a hole in March 2017.  The Veteran was last provided with a VA examination for his lumbar spine months earlier in August 2016.  Although the August 2016 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  

TDIU

As the resolution of the lumbar spine and sciatica claims could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Last, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records and documented in the file. If the AOJ cannot obtain records identified by the Veteran, he is to be notified, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Additionally, schedule the Veteran for a VA examination to provide a current assessment of the severity of the Veteran's vertebral fracture with degenerative disc disease, status post laminectomy and fusion of the thoracolumbar spine. 

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


